Citation Nr: 0426142	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  99-05 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left sciatic nerve injury secondary to a shell fragment wound 
(SFW), currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a SFW 
of the left buttock with retained metal fragments, currently 
evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for residuals of a SFW 
of the left forearm, to include a scar, currently evaluated 
as 10 percent disabling.

4.  Entitlement to a compensable rating for residuals of a 
SFW of the right foot, to include a scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sons


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1943 to January 
1946.  

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 1998 rating action that denied a rating in 
excess of 40 percent for a residuals of a left sciatic nerve 
injury secondary to a SFW; a rating in excess of 20 percent 
for residuals of a SFW of the left buttock with retained 
metal fragments; a rating in excess of 10 percent for 
residuals of a SFW of the left forearm, to include a scar; 
and a compensable rating for residuals of a SFW of the right 
foot, to include a scar.  A Notice of Disagreement was 
received in December 1998, and a Statement of the Case (SOC) 
was issued subsequently that month.  A Substantive Appeal was 
received in March 1999.  

In August 2000, the veteran and his two sons testified during 
a Board hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.

In July 2001, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A Supplemental SOC (SSOC) was issued in June 
2002, reflecting the RO's continued denial of the claims on 
appeal.  

In June 2003, the Board again remanded this case to the RO 
for further development of the evidence and for due process 
development.  In April 2004, the RO granted an increased 
rating, from 20 percent to 50 percent, for residuals of a SFW 
of the left buttock with retained metal fragments; the matter 
of a rating in excess of 50 percent remains for appellate 
consideration.  A SSOC was issued in April 2004, reflecting 
the RO's grant of an increased 50 percent rating for 
residuals of a SFW of the left buttock with retained metal 
fragments, and continued denial of a rating in excess of 40 
percent for a residuals of a left sciatic nerve injury 
secondary to a SFW; a rating in excess of 10 percent for 
residuals of a SFW of the left forearm, to include a scar; 
and a compensable rating for residuals of a SFW of the right 
foot, to include a scar.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

Unfortunately, another remand of these matters is warranted, 
even though it will, regrettably, further delay a final 
decision on the matters on appeal.

As noted in the prior remand, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).   

These matters previously were remanded to the RO, in June 
2003, for due process development, to include affording the 
veteran a VA neurological examination to obtain specific 
clinical findings necessary to adjudicate these claims.  
Appellate review discloses that the evidence currently of 
record is insufficient to fairly evaluate the claims on 
appeal.  Although a VA neurological examination was conducted 
in November 2003, and the examiner furnished supplemental 
clinical findings in February and March 2004, requested range 
of motion testing of the left leg and foot, left forearm, and 
right foot, expressed in degrees, with standard ranges 
provided for comparison purposes, was not provided.  Neither 
did the examiner provide the requested medical comment as to 
whether the veteran's residuals of a SFW of the left forearm, 
to include a scar, were slight, moderate, moderately severe, 
or severe.  In August 2004 written argument, the veteran's 
representative contended that the VA neurological examination 
was inadequate, in that all requested clinical findings were 
not furnished as requested in the Board Remand.  Under the 
circumstances, the Board finds that Stegall requires that 
this case be remanded to the RO to obtain a supplemental 
statement from the same VA physician who examined the veteran 
in November 2003, if available, that includes all requested 
clinical findings and medical comments.  The Board emphasizes 
that only an additional statement based on the current 
evidence is sought from the VA physician, not additional 
examination of the veteran, unless such additional 
examination is unavoidable.
 
Prior to obtaining a supplemental statement from the VA 
physician, the RO must obtain and associate with the claims 
file all records of pertinent outstanding medical treatment, 
to ensure that the record is complete and that the examiner 
has the veteran's fully documented medical history.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding treatment records for the disabilities at issue 
from the Fayetteville, North Carolina VAMC from July 2003 to 
the present time, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) with respect to requesting records 
from Federal facilities.  

The RO should also give the veteran and his representative 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal, notifying him that he has 
a full one-year period for response (of which he was not 
previously notified).  See 38 U.S.C.A § 5103; but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3) (amending the relevant statute to clarify that 
the VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should also 
request the veteran to submit all evidence in his possession 
(of which he was not previously notified).  After providing 
the required notice, the RO should obtain any additional 
evidence for which he provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  

As a final point, the Board notes that, the July 2001 and 
June 2003 Board remands instructed the RO to address the 
applicability of the provisions of 38 C.F.R. § 3.321(b)(1) 
(2003) (prescribing procedures for assignment of an extra-
schedular rating) with respect to each disability at issue.  
Although the April 2004 SSOC addressed this regulation in 
connection with the claim for a rating in excess of 20 
percent for residuals of a SFW of the left buttock with 
retained metal fragments, it failed to address it with 
respect to the 3 remaining increased rating claims under 
consideration.  In written argument dated in May 2003, the 
veteran's representative specifically requested that the RO 
consider the veteran's entitlement to higher ratings on an 
extra-schedular basis in the first instance.  Under the 
circumstances, the Board finds that Stegall requires the RO 
to issue a SSOC that addresses the applicability of the 
provisions of 38 C.F.R. § 3.321(b)(1) (prescribing procedures 
for assignment of an extra-schedular rating) with respect to 
the issues of a rating in excess of 40 percent for a 
residuals of a left sciatic nerve injury secondary to a SFW; 
a rating in excess of 10 percent for residuals of a SFW of 
the left forearm, to include a scar; and a compensable rating 
for residuals of a SFW of the right foot, to include a scar.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:
  
1.  The RO should obtain from the 
Fayetteville VAMC copies of all records 
of treatment and evaluation of the 
veteran from July 2003 to the present 
time.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite him to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should return the 
claims file to John C. Mueller, M.D., at 
the Winston-Salem, North Carolina VA 
Outpatient Clinic for supplemental 
clinical findings and comments pertaining 
to his examination of the veteran on 
November 17, 2003.  Dr. Mueller should 
specify the ranges of motion of the 
veteran's left leg and foot, left 
forearm, and right foot (expressed in 
degrees, with standard ranges provided 
for comparison purposes).  With regard to 
the residuals of a SFW of the left 
forearm, to include a scar, he should 
comment whether the injury is slight, 
moderate, moderately severe, or severe.  

All examination findings, together with 
the complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.

The RO should only arrange for the 
veteran to undergo additional VA 
examination to obtain a response to the 
questions posed above if Dr. Mueller is 
not available (and another physician must 
provide the requested findings and 
comments), or he needs to further examine 
the veteran to respond.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished. 

7.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
increased ratings in light of all 
pertinent evidence and legal authority.  
With respect to each claim on appeal, the 
RO must document its specific 
consideration of the applicability of the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(prescribing procedures for assignment of 
an extra-schedular rating).   

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered-to include the 
provisions of 38 C.F.R. § 3.321(b)(1)-
and clear reasons and bases for the RO's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


